Citation Nr: 0946006	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972 and from June 1973  to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that was caused or 
aggravated by an incident of service, or within one year of 
service discharge.

2.  The Veteran does not have tinnitus that was incurred 
during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in April 2006.  Additionally, the 
January 2007 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection.  The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Furthermore, an addendum to the April 
2006 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence 
preceded issuance of the rating decision on appeal, and thus 
met the standard for timely notice.  There is no indication 
of any further available evidence or information to be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA outpatient treatment, and 
arranging for the Veteran to undergo a VA Compensation and 
Pension examination.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002).  In support of his claims, the Veteran has provided 
several lay statements.  The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

The Merits of the Claims
 
The Veteran claims that service connection is warranted for 
hearing loss and tinnitus based on service incurrence.  The 
Veteran maintains that the noise exposure he experienced 
during service resulted in hearing loss and tinnitus.  The 
Veteran's Form DD-214 (Report of Separation from the Armed 
Forces) from his second period of service reveals his 
military specialty was that of an aircraft maintenance 
specialist, jet aircraft.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hearing loss and 
tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.



The Veteran's service treatment records contain multiple 
audiological evaluations.  Upon enlistment examination for 
his first period of service, in September 1968, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 5, 0, 5, and 
5, respectively; and in the left ear, 5, 0, 5, and 0, 
respectively.  An audiogram dated in December 1969 documented 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the right ear as 5, 0, 5, 
and 0, respectively; and in the left ear, 5, 0, 10, and 0, 
respectively.  An audiogram dated in January 1972 documented 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the right ear as 5, 0, 5, 
and 0, respectively; and in the left ear, 10, 0, 5, and 5, 
respectively.  Upon separation examination from his first 
period of service, in June 1972, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the right ear were 15, 5, 10, and 5, 
respectively; and in the left ear, 15, 5, 15, and 10, 
respectively.  

Upon his second period enlistment, in April 1973, the 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 0, 
0, and 0, respectively; and in the left ear, 10, 0, 0, and 0, 
respectively.  In June 1973, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the right ear were 15, 0, 0, and 0, 
respectively; and in the left ear, 10, 8, 6, and 2, 
respectively.  An audiogram dated in May 1975 documented 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the right ear as 15, 10, 
5, and 5, respectively; and in the left ear, 15, 10, 10, and 
10, respectively.  An audiogram dated in November 1976 
documented puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right 
ear as 15, 5, 0, and 0, respectively; and in the left ear, 
15, 10, 10, and 15, respectively.  Upon separation 
examination from his second period of service, in January 
1977, the puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right 
ear were 10, 0, 0, and 5, respectively; and in the left ear, 
10, 0, 0, and 0, respectively.  

Although these test results demonstrated some fluctuations in 
hearing acuity, all of the results were within normal limits, 
and do not demonstrate "hearing loss" as that term is 
defined by law. 

After service, the first medical evidence of record was a 
September 2005 VA audiological report demonstrating a 
diagnosis of bilateral essentially symmetrical hearing within 
normal limits through 2000 Hertz dropping to a moderate high 
frequency sensorineural hearing loss.  The puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 20, 10, 50, 
and 45, respectively; and in the left ear, 15, 10, 50, and 
65, respectively.  . Speech discrimination was 94 percent in 
the right ear and 100 percent in the left ear.  At that time, 
the Veteran also reported a history of tinnitus in the left 
ear, which occurred once a month.  

In May 2006, the Veteran underwent a VA examination, 
accompanied by a review of the claims folder.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The Veteran reported hearing difficulty and tinnitus, which 
he related to military noise exposure to jet engine noise.  
Audiometric examination demonstrated the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 20, 10, 50, and 50, 
respectively; and in the left ear, 15, 10, 50, and 60, 
respectively.  The puretone threshold average was 33 in the 
right ear and 34 in the left ear.  Speech discrimination was 
96 percent in the right ear and 96 percent in the left ear.  
The Veteran was diagnosed as having moderate high frequency 
sensorineural right ear hearing loss and moderate to 
moderately severe high frequency sensorineural left ear 
hearing loss.  Based on his clinical expertise and that all 
the audiological evaluations during service were within 
normal limits, the examiner opined that the Veteran's 
tinnitus and hearing loss were less likely than not caused by 
or a result of military noise exposure.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385.  For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet.App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).

The Veteran's service treatment records regarding both 
periods of service contain multiple audiological evaluations 
that demonstrate hearing within normal limits.  The first 
evidence of hearing loss was in 2005, more than 25 years 
after his separation from service.  Additionally, a VA 
examiner opined in 2006 that the Veteran's hearing loss was 
less likely than not related to service.  Based on the 
foregoing, service connection for hearing loss is not 
warranted.

As for the Veteran's claim for tinnitus, there is no evidence 
medical or lay, that the Veteran had tinnitus in service, 
except for the Veteran's statements.  Although he indicated 
that he experienced tinnitus during his VA examination in 
2006, he did not indicate the time of onset.  Moreover, the 
VA examiner who performed the examination in 2006 also opined 
that the Veteran's tinnitus was less likely than not related 
to military service.  Based on the medical evidence of record 
showing no evidence of acoustic trauma or ear injury in 
service, and the first medical evidence of tinnitus, many 
years after service, service connection for tinnitus is not 
warranted.

Accordingly, based on the above, the criteria for service 
connection for hearing loss and tinnitus are not met.  The 
Board has also considered the Veteran's own assertions 
pertaining to the etiology of hearing loss and tinnitus; 
however, as a layperson without a medical background and 
training his statement on causation cannot be dispositive and 
requires consistent medical evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claims on appeal 
for service connection for hearing loss and tinnitus.  Since 
the preponderance of the evidence is unfavorable on these 
claims, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

 	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


